The petition by the state of Connecticut for certification for appeal from the Appellate Court, 106 Conn. App. 517 (AC 26180), is granted, limited to the following issues:
“1. Did the Appellate Court correctly determine that the trial court improperly failed to grant the defendant an evidentiary hearing to determine the admissibility of evidence of the victim’s two prior sexual assaults, and correctly ordered the remedy of a new trial rather than an evidentiary hearing?
“2. Did the trial court deprive the defendant of his due process rights when it denied his request for funds for an expert witness?”